Citation Nr: 0002474	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  95-00 827	)	DATE
	)
	)                             

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of orchitis of the left 
testicle.

2.  Entitlement to an earlier effective date for entitlement 
to special monthly compensation (SMC) for loss of use of a 
creative organ as provided by 38 U.S.C.A. § 1114(k) (West 
1991), prior to October 26, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to March 1945.  This appeal arises from a March 1994 rating 
decision of the Newark, New Jersey, regional office (RO) 
which denied a compensable evaluation for the veteran's 
service-connected residuals of orchitis of the left testicle.  
This appeal also stems from a May 1998 rating decision that 
granted the veteran SMC for loss of use of a creative organ, 
effective on October 26, 1993.

As pointed out by the veteran's representative in a September 
1999 brief on appeal, the RO, in a May 1998 rating, assigned 
an effective date of October 26, 1993 for SMC.  As reflected 
in the January 1999 statement of the case, however, the 
effective date for SMC was October 19, 1993, which was one of 
several date stamps on the veteran's claim.  The 
representative has also pointed out that there is a third 
stamped date on the claim and that the exact effective date 
does not affect payment of this benefit to the veteran as 
payment was made beginning in November 1993, the first day of 
the month following the month of the grant.  In view of the 
decision herein on the issue of entitlement to an earlier 
effective date, the Board finds that this inconsistency in 
the record is not inextricably intertwined with the issue on 
appeal and refers this matter to the RO for corrective 
action, as appropriate.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has 
complete atrophy of both testes.

2.  Prior to receipt of a November 1994 VA treatment report, 
there was no medical evidence demonstrating that the 
diameters of the affected (left) testicle were reduced to 
one-half or less of the corresponding normal (right) testicle 
and that there was alteration of consistency so that the 
affected testicle was considerably harder or softer than the 
corresponding normal testicle.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for the veteran's residuals of orchitis of the left testicle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 
4.115b, Diagnostic Code 7524 (1999).

2.  The criteria for an effective date prior to October 26, 
1993, for SMC for the loss of use of a creative organ have 
not been met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.105, 3.350(a), 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was seen in 
December 1944 for complaints of soreness and swelling of the 
left jaw.  Both parotid glands eventually became swollen.  
After the swelling had subsided, the veteran's left testicle 
was observed to be "smaller".  He also complained of pain 
in the left testicle.  The diagnosis was mumps involving both 
parotid glands and the left testicle.  

The veteran filed a claim for non-service-connected pension 
benefits in September 1984.  He indicated that he suffered 
from diabetes, a leg disorder, and a back condition.  He also 
reported receiving treatment for a testicle condition during 
his active military service.  

In the course of developing his claim, the veteran was 
scheduled for a series of VA examinations in December 1984.  
A letter to this effect was mailed to the veteran in November 
1984.  The veteran failed to report for his scheduled VA 
examinations.

By a rating action dated in December 1984, the claims of 
service connection for a testicle condition and entitlement 
non-service-connected pension benefits were denied.  The RO 
indicated that the veteran had failed to report for his VA 
examinations.  In this regard, the RO found the evidence of 
record was insufficient for rating purposes.

As part of a February 1992 claim for non-service-connected 
pension benefits, the veteran was afforded a VA general 
medical examination in March 1992.  He gave a history of 
diabetes mellitus, hypertension, and mumps orchitis.  He said 
he had no complaints.  An examination of the external 
genitalia showed the left testis to be small and atrophic 
from the previous orchitis.  The diagnosis, in pertinent 
part, was status post mumps orchitis.

Service connection for orchitis of the left testicle was 
granted in May 1992.  A noncompensable disability evaluation 
was assigned.  The RO found there was no evidence of complete 
atrophy of both testicles.  The veteran was notified of this 
decision and his appellate rights by a letter dated in June 
1992.

In October 1993, the veteran filed a claim for an increased 
evaluation of his service-connected "mumps" condition.  He 
said his inservice mumps had caused the loss of his testicles 
and other complications.  The claim was date stamped as 
received on 
October 19, 1993.  However, there was another date stamp 
indicating that the claim was received on October 26, 1993.  
The back of the form also contains a date stamp of October 
18, 1993.

The veteran was afforded a VA genitourinary examination in 
November 1993.  He gave a history of left mumps orchitis 
after parotid mumps in January 1945.  He complained of left 
orchialgia with erections since 1945.  He reported having six 
children.  He endorsed nocturia two or three times.  He said 
his stream was okay.  He denied dysuria or hematuria.  On 
examination, his phallus and right testicle were normal.  His 
left testis was atrophic with minimal tenderness.  The size 
was approximately 50 percent when compared to the normal 
right side.  The impression was status post left mumps 
orchitis, atrophic left testis.

By a rating action dated in March 1994, the RO continued the 
noncompensable evaluation assigned to the veteran's residuals 
of orchitis of the left testicle.  The RO found that none of 
the physical criteria for a higher evaluation had been shown 
on the November 1993 VA examination.  The RO indicated that, 
for a higher evaluation, the diameter of the affected 
testicle had to be reduced to one third of the corresponding 
diameters of the paired normal testicle or the diameters of 
the affected testicle was reduced to one half or less of the 
corresponding testicle and there was alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle.  The 
veteran appealed this decision.

Medical records from the East Orange VA Medical Center (VAMC) 
dated in October 1984 and from March 1993 to November 1994 
were associated with the claims folder.  Of note, the veteran 
was seen in October 1984 for complaints of abdominal pain 
with weight loss.  He made no reference to his left testicle 
orchitis.  

In September 1993, the veteran was evaluated by the urology 
clinic due to complaints of pain in the left side of his left 
scrotum.  He stated that the pain occurred when he coughed, 
lifted heavy objects, or engaged in sexual relations.  He 
reported having had the mumps in service, and that his left 
testicle was half the size of his right testicle.  The 
veteran's left testicle was smaller in size and slightly 
tender.  His right testicle was normal size and nontender.  
The assessment was status post mumps orchitis.  

The veteran was seen for similar complaints in November 1994.  
At that time, his right testicle measured five by three 
centimeters while his right testicle was two-and-a-half by 
two-and-a-half centimeters.  The left testicle was also 
tender and tough.  There was no evidence of foreign body or 
infection.  The diagnosis was testicular atrophy.

The RO denied an increased evaluation for mumps orchitis of 
the left testicle in November 1994.  The RO determined there 
was no evidence to support a higher rating.  

In February 1995, the veteran was afforded a personal hearing 
before the RO.  He maintained that his service-connected left 
testicle disability caused pain when he had sex or lifted 
heavy objects.  He denied wearing a truss or using a pain 
reliever to help alleviate the pain.  He stated his left 
testicle was about the size of a peanut.  The other testicle 
was described as being normal.  The veteran testified that he 
had fathered several children.  He said his last child was 
born in 1967.  In this regard, while his left testicle 
disability had not adversely affected his ability to 
procreate, he stated that having an orgasm was extremely 
painful, and that said pain hindered his desire to engage in 
sexual relations with his wife.  He reported receiving VA 
treatment in 1950 for diabetes and in 1984 for a 
gastrointestinal problem.  

The veteran was afforded another VA genitourinary examination 
in February 1995.  He gave a history of in service bilateral 
parotitis from mumps and left orchitis.  He said he had 
subsequent atrophy of the left testicle.  He reported 
fathering six children.  He stated he had had intermittent 
left testicle pain over the years.  The veteran denied having 
any problems with his right testicle.  He indicated he had 
noticed a decreased libido and had not had an erection since 
1967.  His past medical history of hypertension and diabetes 
mellitus were noted.  On physical examination, the veteran's 
right testicle was normal, measuring approximately five 
centimeters and having a normal consistency.  His left 
testicle was significantly smaller measuring approximately 
two-and-a-half centimeters and being atrophic.  The diagnoses 
were left testicular atrophy secondary to "mumpsarcitis", 
mild left orchialgia secondary to left testicular atrophy, 
and decreased libido and erectile dysfunction, probably 
secondary to diabetes.

In April 1995, the hearing officer denied an increased 
evaluation of the veteran's service-connected orchitis of the 
left testicle.  The hearing officer stated a compensable 
evaluation was only warranted where there was a finding of 
complete atrophy of both testicles.  Entitlement to a SMC was 
also denied.  Although the veteran's left testicle was one-
half the size of his right testicle, the hearing officer 
found the evidence failed to show the left testicle had a 
different consistency from the normal right testicle.

The veteran was afforded a VA genitourinary examination in 
February 1998.  Following his development of mumps orchitis 
in service, the veteran reported he was able to function 
sexually from 1944 to 1967.  He said he had fathered six 
children during this period of time.  He stated he had been 
unable to have sexual intercourse or penetration since 1967.  
He denied having any morning erections.    He reported 
becoming a widower in 1986.  The veteran endorsed some urge 
incontinence with occasional weakness of his urinary stream.  
His history of receiving treatment for diabetes mellitus and 
hypertension was referenced.  An examination of the genitalia 
showed a normal phallus.  The veteran's left testicle was 
"quite atrophic" measuring less than one centimeter and was 
soft.  On the right, the testicle was five centimeters and of 
normal consistency.  The diagnoses were left testicular 
atrophy secondary to mumps orchitis and history of erectile 
dysfunction of mixed organic origin to include diabetes, 
hypertension, and medical therapy for those conditions.

By a rating action dated in March 1998, the noncompensable 
evaluation assigned to the residuals of orchitis of the left 
testicle was continued.  The RO stated a higher evaluation 
was not warranted unless there was complete atrophy of both 
testicles.  The RO also determined that entitlement to SMC 
was warranted because the criteria regarding loss of use of a 
creative organ had been met.  The award of SMC was made 
effective on October 26, 1993.  With regard to his claim for 
an increased evaluation, the veteran was furnished a 
supplemental statement of the case in March 1998.

In October 1998, the veteran filed a notice of disagreement 
in connection with his award of SMC.  He asserted that VA had 
failed to recognize evidence from the 1940s and 1950s that 
demonstrated he had lost use of his creative organ.  He 
contended the effective date of his award of SMC should have 
been the date when his disability arose.

II.  Analysis

A.  Increased Evaluation

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The regulatory provisions containing the 
criteria for rating disabilities of the genitourinary system 
were changed effective on February 17 and October 8, 1994.  
The Board observes, however, that the rating criteria 
referable to the veteran's service-connected disability were 
not changed by the amendments to the regulations.

The veteran's service-connected residuals of orchitis of the 
left testicle are currently evaluated as noncompensable under 
Diagnostic Code 7523, complete testis atrophy.  Diagnostic 
Code 7523 provides a noncompensable evaluation for complete 
atrophy of one testis.  A 20 percent rating is warranted for 
complete atrophy of both testes.

A review of the medical records clearly shows that the 
veteran's left testicle is completely atrophic.  However, 
there is absolutely no medical evidence from the veteran's 
period of service or following his separation therefrom 
indicating that he had complete atrophy of both testis.  In 
fact, reports of VA medical examinations conducted in March 
1992, November 1993, February 1995, and February 1998 all 
revealed that the veteran's right testicle was of normal size 
and consistency.  He is not service connected for a right 
testicle disability  The veteran does not contend otherwise.  
Therefore, in the absence of evidence of service connected 
complete atrophy of both testes, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for the veteran's residuals of orchitis of the left testicle.  

B.  Earlier Effective Date

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), unless 
provided otherwise, the effective date of a claim for an 
increased rating "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  Under 38 C.F.R. § 3.400(o)(1), the 
enabling regulation, except as provided in 38 C.F.R. § 
3.400(o)(2), the effective date is "date of receipt of claim 
or date entitlement arose, whichever is later."  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

38 U.S.C.A. § 5110(b)(2) (West 1991) provides otherwise by 
stating that the effective date of an increased rating "shall 
be the earliest date as of which it is ascertainable that in 
increase in disability had occurred, if application is 
received within one year from such date.  The enabling 
regulation, 38 C.F.R. § 3.400(o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) if a 
veteran, as the result of service-connected disability, has 
suffered loss or loss of use of a creative organ, the veteran 
is entitled to SMC.  Loss of a creative organ will be shown 
by acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  
Loss of use of one testicle will be established when 
examination by a board finds that: (a) the diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
the diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) if neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).

In the present case, in filing his claim for an increased 
evaluation of his service-connected orchitis of the left 
testicle, the veteran indicated that his service-connected 
disability had resulted in the loss of his testicles.  This 
was construed by the RO to be a claim of entitlement for SMC 
for loss of use of a creative organ.  The claim was received 
on October 19, 1993.  No other claim for SMC was received 
prior to that time.  

The veteran contends that entitlement to SMC should be 
granted to the date when he initially developed a problem 
with his left testicle, his service discharge.  However, the 
first medical evidence establishing that the veteran met the 
criteria for SMC was not shown until November 1994.  His left 
testicle was shown at that time to be approximately one-half 
the size of the right testicle and to have a tough 
consistency.  There were no findings prior to the November 
1994 examination that would have warranted entitlement to SMC 
under 38 C.F.R. § 3.350(a)(1)(i).  That date, therefore, must 
be determined to be "the date entitlement arose," pursuant to 
§ 3.400(o)(2).  The Board notes, however, that the RO chose 
an earlier date, October 26, 1993, the reported date of 
receipt of the claim, as the effective date of the grant of 
SMC.  The Board finds no reason to disturb the RO's action in 
this regard.  The claim for an effective date prior to 
October 26, 1993, however, must be denied.


ORDER

Entitlement to an increased (compensable) evaluation for the 
residuals of orchitis of the left testicle is denied.

Entitlement to an earlier effective date for entitlement to 
SMC for loss of use of a creative organ as provided by 38 
U.S.C.A. § 1114(k) (West 1991), prior to 
October 26, 1993, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

